Order entered January 14, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00607-CV

                           CHAO-TSU LEE, ET AL., Appellants

                                              V.

                                  FANNIE MAE, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07466-A

                                          ORDER
       On November 6, 2013, Appellants filed a Motion for Extension of Time to File

Appellants’ Brief and a brief. By letter dated November 12, 2013, we informed Appellee that we

construed Appellants’ motion as a motion for an extension of time to file both their notice of

appeal and an amended reply brief and allowed Appellee ten days to object. By letter dated

November 22, 2013, Appellee stated that it did not object to the Court “treating Appellants’

motion as an extension of time for both the brief and the appeal.” Accordingly, on December 18,

2013, we granted Appellants’ motion for extension of time to file their notice of appeal and

deemed it timely filed on April 30, 2013. We now GRANT Appellants’ motion for extension of

time to file an amended reply brief and deem such brief timely filed on November 6, 2013.
       In its letter dated November 22, 2013, however, Appellee did object to the “Appellants

continuing to file ‘motions’ and ‘briefs’ subsequent to the Court’s November 12, 2013

correspondence.” On November 13, 2013, Appellants filed a motion for extension of time to file

Appellants’ brief. In light of Appellee’s objection and the Court’s allowance for the filing of an

amended reply brief, the Court declines to allow any additional briefing absent extraordinary

circumstances and DENIES Appellants’ motion.


                                                    /s/     DAVID EVANS
                                                            JUSTICE